DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 appears to be identical to language in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorniok et al. (US 20050127616) in view of Kessel (US 3063439).
 	Regarding claim 1, Dorniok et al. discloses a gasket assembly Fig. 4 of a device, comprising: a substrate 2 defining a mating surface configured to be sealed relative to another surface; and a sealing gasket 10 removably attached to the substrate, the gasket 10 comprises: a sealing wall abutting the mating surface of the substrate 2; and a sidewall 14 extending from a perimeter of the sealing wall and defining a circumferential recess (recess having 2) configured to receive a peripheral edge of the substrate for attaching the gasket to the substrate.  However, Dorniok et al. fails to explicitly disclose a protrusion or a corresponding recess.  Kessel a gasket assembly Fig. 3 discloses the use of a protrusion 28 and a corresponding recess 32 within the gasket 16.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Dorniok et al. with a protrusion and recess as taught by Kessel in order to lock the gasket and substrate in position (Col. 2, Ln. 3-7 of Kessel).
 	Regarding claim 3, the combination discloses wherein the sidewall 14 defines a free end oriented generally parallel with the sealing wall, the circumferential recess defined between the free end of the sidewall and the sealing wall.
 	Regarding claim 4, the combination discloses wherein the gasket 10 and the substrate 2 each define one of a protrusion (28 of Kessel) or a corresponding recess (32 of Kessel) configured to receive the protrusion for fixing the gasket to the substrate. 	Regarding claim 5, the combination discloses wherein the protrusion (28 of Kessel) or corresponding recess 32 is formed on the sidewall 14 of the gasket 10, and wherein the other one of the protrusion or corresponding recess is formed on a sidewall of the substrate 2. 	Regarding claim 6, the combination discloses wherein the protrusion (28 of Kessel) comprises an expanded head (30 of Kessel) having a greater width than a width of another portion of the protrusion.
 	 Regarding claim 7, the combination discloses the invention as claimed above but fails to disclose a reverse wherein the recess is formed in the mating surface of the substrate, and wherein the gasket defines the protrusion on a side of the sealing wall abutting the mating surface of the substrate, the protrusion received within the recess of the substrate for fixing the gasket to the substrate.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the sealing according to the configuration of the assembly and since it has been held that a mere reversal of parts was held to be an obvious modification.
  	Regarding claim 13, the combination discloses wherein the substrate 2 defines an aperture 4 formed therein and the gasket 10 defines a through hole , wherein a fastener 30 is arranged through the through hole of the gasket and into the aperture of the substrate for securing the gasket to the substrate.  	Regarding claim 16, the combination discloses wherein the substrate 2 includes a plurality of arcuate protrusions (28 of Kessel) extending from the mating surface and arranged radially about the aperture 4.
 	Regarding claim 19, the combination discloses a gasket assembly, comprising: a substrate 2, including: a mating surface configured to be sealed relative to another surface; an aperture formed in the mating surface 4; and a protrusion (28 of Kessel) extending from the mating surface; a sealing gasket 10 removably attached to the substrate and arranged substantially over the mating surface, including: a through hole coaxially aligned with the aperture of the substrate; a recess surrounding the through hole; and an aperture formed through a bottom surface of the recess and receiving the protrusion of the substrate; and a fastener 30 arranged through the through hole of the gasket and into the aperture of the substrate for securing the gasket to the substrate.

Allowable Subject Matter
Claims 8-12, 14, 15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither teaches nor suggests all of the claimed subject matter of claims 8-12, 14, 15, 17, 18 and 20-24 including where a recess of the substrate defines an undercut, and where a portion of a protrusion of the gasket is received within the undercut. There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Response to Arguments
Applicant's arguments filed 10/9/22 have been fully considered but they are not persuasive. Applicant argues that the modification of the Dorniak reference to include the disclosure of the Kessel reference has no reasonable basis that would prompt a person of ordinary skill in the art to include the protrusion and recess of Kessel with the other elements of Dorniak.  As this reason to combine cannot be established, a prima facie case of obviousness has not been formed.  
 	This is not persuasive since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that the modification of the Dorniak reference to include the disclosure of the Kessel reference has no reasonable basis that would prompt a person of ordinary skill in the art to include the protrusion and recess of Kessel with the other elements of Dorniak, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the Dorniak reference only discloses that the fastener 30 is use for mounting the flange to the mounting plate.  Kessel specifically teaches a substrate being locked in connection with a gasket via a protrusion 28 and a corresponding recess 32.  It is this teaching that is being applied to Dorniak.  Dorniak already disclose all the other features required by the claims and does not teach a locking connection between the gasket and substrate prior to fastening.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUGENE G BYRD/Primary Examiner, Art Unit 3675